Plaintiff prevailed in Superior Court on her complaint, while the defendants’ counterclaim was denied. Two separate judgments were entered. One ordered specific performance and the other denied the counterclaim. The case is not ripe for appeal because the litigation involved multiple claims and there has been no compliance with the provisions of Super. R. Civ. P. 54(b). See Kolc v. Maratta, 113 R. I. 160, 319 A.2d 14 (1974); Menzies v. Sigma Pi Alumni Ass’n, 110 R. I. 488, 294 A.2d 193 (1972). Accordingly, the case is remanded for entry of a proper judgment. Thereafter, the defendants may file their appeal and the case shall then be returned to Supreme Court where the appeal will be considered without the necessity of further briefing or arguments.